Title: Speech at a Meeting of Federalists in Albany, [10 February 1804]
From: Hamilton, Alexander
To: 



[Albany, February 10, 1804]

Reasons why it is desirable that Mr. Lansing rather than Col. Burr should succeed.
1. Col Burr has steadily pursued the ⟨track⟩ of democratic policies. This he has done either from principle or from calculation. If the former he is not likely now to change his plan, when the fœderalists are prostrate and their enemies predominent. If the latter, he will certainly not at this time relinquish the ladder of his ambition and espouse the cause or views of the weaker party.
2   Though detested by some of the leading Clintonians, he is certainly not personally disagreeable to the great body of them, and it will be no difficult task for a man of talents intrigue and address possessing this chair of Government to rally the great body of them under his standard and thereby to consolidate for personal purposes the mass of Clintonians, his own adherents among the democrats and such fœderalists as from personal good will or interested motives may give him support.
3   The effect of his elevation will be to reunite under a more adroit able and daring chief the now scattered fragments of the democratic party and to reinforce it by a strong detachment from the fœderalists. For though virtuous fœderalists who from miscalculation may support him, would afterwards relinquish his standard a large number from various motives would continue attached to it.
4   A further effect of his elevation by the aid of fœderalists will be to present to the confidence of New England a man already the man of the democratic leaders of that Country, and towards whom the mass of the people have no weak predilection as their countryman, as the Grandson of President Edwards, and the son of President Burr. In vain will certain men resist this predilection when it can be said that he was chosen Governor of this state, in which he was best known principally or in a great degree by the aid of fœderalists.
5. This will give him fair play to disorganize New England if so disposed; a thing not very difficult when the strength of the democratic party in each of the N E states in considered and the natural tendency of our civil institutions is duly weighed.
6. The ill opinion of Jefferson and jealousy of the ambition of Virginia is no inconsiderable prop of good principles in that Country. But these causes are leading to an opinion that a dismemberment of the Union is expedient. It would probably suit Mr. Burrs views to promote this result to be the chief of the Northern portion—And placed at the head of the state of New York no man would be more likely to succeed.
7   If he be truly, as the fœderalists have believed, a man of irregular and insatiable ambition; if his plan has been to rise to power on the ladder of Jacobinic principles, it is natural to conclude that he will endeavor to fix himself in power by the same instrument, that he will not lean on a fallen ⟨and⟩ falling party, generally speaking of a character not to favour usurpation and the ascendancy of a despotic chief. Every day shews more and more the much to be regretted tendency of Governments intirely popular to dissolution and disorder. Is it rational to expect, that a man who had the sagacity to foresee this tendency, and whose temper would permit him to bottom his aggrandisement on popular prejudices and vices would desert this system at a time, when more than ever the state of things invites him to adhere to it?
8   If Lansing is Governor his personal character affords some security against pernicious extremes, and at the same time renders it morally certain, that the democratic party already much divided and weakened will moulder and break asunder more and more. This is certainly a state of things favorable to the future ascendancy of the wise and good. May it not lead to a recasting of parties by which the fœderalists will gain a great accession of force from former opponents? At any rate, is it not wiser in them to promote a course of things by which scism among the democrats will be fostered and increased, ⟨than one likely, upon a⟩ fair calculation to give them a chief better able than any they have yet had to unite and direct them and in a situation to infuse rottenness in the only part of our Country which still ⟨remains⟩ sound—the fœderal states of New England.
